Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 1 of 25 PageID #: 346




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK


 JOSIAH GALLOWAY,
                                                           SECOND AMENDED
                                     Plaintiff,            COMPLAINT
                         -against-                         Jury Trial Demanded
 NASSAU COUNTY; THE INCORPORATED                           19 CV 5026 (AMD) (JO)
 VILLAGE OF HEMPSTEAD; Police Officer
 STEVEN HOROWITZ, Shield No. 144;
 Detective MATTHEW ROSS, Shield No. 834;
 Detective CHARLES DECARO, Shield No. 1047;
 Detective RONALD LIPSON, Shield No. 1296;
 Detective THOMAS D’LUGINSKI, Shield No.
 7900; Detective GEORGE DARIENZO, Shield
 No. 1038; Detective KEVIN CUNNINGHAM,
 Shield No. 112; Detective Sergeant RICHARD
 DORSI; Detective RENE B. YAO; Detective
 CARL STRANGE, Shield No. 1225; JOHN and
 JANE DOE 1-20,

                                     Defendants.

        Plaintiff Josiah Galloway, by and through his attorneys, the law firm of

 Elefterakis, Elefterakis & Panek, alleges as follows:

                                     INTRODUCTION

        1.     Plaintiff Josiah Galloway spent over 10 years incarcerated on attempted

 murder and related charges in connection with the shooting of taxi driver Jorge Anyosa

 in Hempstead, New York on May 15, 2008.
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 2 of 25 PageID #: 347




       2.     It is undisputed, however, that Mr. Galloway is innocent and was

 wrongfully convicted.

       3.     This injustice was not an accident but resulted from a series of intentional

 acts by the individual defendants, outlined herein, with participation and knowing

 approval of supervisors up the chain of command, and as a direct consequence of

 unconstitutional policies, practices and customs maintained by defendants County of

 Nassau and the Incorporated Village of Hempstead.

                             NATURE OF THE ACTION

       4.     This is an action to recover money damages arising out of the violation of

 plaintiff’s rights under the Constitution.

                           JURISDICTION AND VENUE

       5.     This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, the

 Fourth, Fifth, Sixth and Fourteenth Amendments to the Constitution of the United

 States and the laws of the State of New York.

       6.     The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

 1343 and 1367(a).

       7.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).




                                              -2-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 3 of 25 PageID #: 348




                                NOTICES OF CLAIM

       8.     Within ninety days after the claim alleged in this complaint arose, written

 notices of claim were duly served upon defendants.

       9.     At least thirty days have elapsed since the service of the notices of claim,

 and adjustment or payment of the claims has been neglected or refused.

       10.    This action has been commenced within one year and ninety days after

 the happening of the events upon which the claims are based.

                                   JURY DEMAND

       11.    Plaintiff demands a trial by jury in this action.

                                        PARTIES

       12.    Plaintiff Josiah Galloway is a resident of Nassau County in the State of

 New York.

       13.    Defendant County of Nassau is a county within the State of New York. It

 operates the Nassau County Police Department (“Nassau PD” or “NCPD”), a

 department or agency of defendant County responsible for the appointment, training,

 supervision, promotion and discipline of police officers and supervisory police officers,

 including several of the individually named defendants herein.

       14.    Defendant Incorporated Village of Hempstead (“Hempstead”) is a village

 in the town of Hempstead within the County of Nassau. Hempstead operates the


                                            -3-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 4 of 25 PageID #: 349




 Village of Hempstead Police Department (“Hempstead PD”), a department or agency

 of defendant Hempstead responsible for the appointment, training, supervision,

 promotion and discipline of police officers and supervisory police officers, including

 several of the individually named defendants herein.

        15.    The individual defendants, at all times relevant herein, were officers,

 employees and agents of the NCPD or Hempstead PD. The individual defendants are

 sued in their individual capacities.

        16.    At all times relevant defendants John and Jane Doe 1 through 20 were

 police officers, detectives or supervisors employed by the NCPD or Hempstead PD.

 Plaintiff does not know the real names of defendants John and Jane Doe 1 through 20.

        17.    At all times relevant herein, defendants John and Jane Doe 1 through 20

 were acting as agents, servants and employees of the County of Nassau or Hempstead.

 Defendants John and Jane Doe 1 through 20 are sued in their individual capacities.

        18.    At all times relevant herein, all individual defendants were acting under

 color of state law.




                                           -4-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 5 of 25 PageID #: 350




                               STATEMENT OF FACTS

 The Crime and Initial Investigation

        19.    At approximately 1:30 a.m. on May 15, 2008, in the vicinity of 99 West

 Columbia Street in Hempstead, New York, Kenton Sherwood, a motorist, shot Jorge

 Anyosa, a taxi driver, in the face following a dispute.

        20.    The victim and a witness observed Mr. Sherwood, describing him as a

 black male, 25-30 years old, approximately 5’10”-5’11”, with close-cropped or shaved

 hair, an accent and no glasses or distinguishing facial features.

        21.    Mr. Sherwood, who has admitted to perpetrating the heinous crime,

 matches the description and has a Jamaican accent.

        22.    Witnesses described the vehicle Sherwood drove that night as a 2002-2005

 gray Toyota Corolla with a missing front driver-side hubcap and dark tinted windows.

        23.    Indeed, Mr. Sherwood’s girlfriend at the time, Natasha Cheney, then

 owned a gray 2003 Toyota Corolla.

        24.    After Sherwood committed the crime, his girlfriend Ms. Cheney helped

 him clean up the blood.

        25.    In addition to Ms. Cheney, other civilians, including, upon information

 and belief, among others, Nadine and Vashtine Johnson, knew that Kenton Sherwood

 was responsible for the Anyosa shooting.


                                             -5-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 6 of 25 PageID #: 351




       26.    According to records of the Nassau County District Attorney, on the day

 after the crime was committed a civilian, believed to be either Vashtine Johnson or

 Nadine Johnson, called the police tip line to report Mr. Sherwood as the shooter.

       27.    Upon information and belief, neither Nassau County nor Hempstead

 Police took any steps to investigate the lead or apprehend Mr. Sherwood, who was never

 charged or prosecuted.

       28.    On May 19, 2008, four days after the crime, a sketch artist met with the

 victim, who was still in the hospital, and a composite rendering of the perpetrator was

 generated.

       29.    The composite sketch resembles Kenton Sherwood and includes

 Sherwood’s demographics.

       30.    Plaintiff Josiah Galloway is a 5’5” black man with no accent. In May 2008,

 Mr. Galloway was 21 years old and had long hair and a missing front tooth. Due to

 poor vision, Mr. Galloway wore glasses to drive and did not drive at night. He also had

 no access to the type of vehicle used in the crime.

       31.    In fact, at the time of the Anyosa shooting, Mr. Galloway was home

 watching a movie with his family.

       32.    The composite sketch, moreover, does not resemble Mr. Galloway.




                                            -6-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 7 of 25 PageID #: 352




 Josiah Galloway and Robert Ogletree are Arrested on Unrelated Charges

       33.    On the evening of June 5, 2008, plaintiff and a friend, Robert Ogletree,

 were arrested at gunpoint by defendants including Horowitz and Cunningham.

       34.    The purported arrest charges were unrelated to the Anyosa shooting and

 concerned allegations later dismissed in their entirety for lack of evidence.

       35.    At a Hempstead police station known as the Armory, defendants –

 including Horowitz, Cunningham, DeCaro, Darienzo, Lipson, Yao and D’Luginski –

 coercively interrogated plaintiff for hours and accused him of involvement in the Anyosa

 shooting, despite plaintiff’s appearance ruling him out as a suspect.

       36.    Mr. Galloway, who also possessed an ironclad alibi and was in fact

 innocent, truthfully, consistently and credibly denied any involvement.

 Defendants Manufacture Inculpatory Evidence and Suppress Exculpatory Evidence

       37.    During the same period, defendants including DeCaro, Lipson and

 D’Luginski, under the supervision of John Doe supervisors, coerced plaintiff’s friend

 Mr. Ogletree into signing a statement written and manufactured by the officers that

 purported to implicate plaintiff in the Anyosa shooting.

       38.    With plaintiff present in the precinct and available for identification

 procedures, defendants instead constructed suggestive photo arrays using an old,

 outdated photograph of plaintiff with short hair.


                                            -7-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 8 of 25 PageID #: 353




        39.    Meeting with victim Anyosa, defendants Lipson and Horowitz pressured

 and misled him into selecting plaintiff as the perpetrator from the photo array.

        40.    Among other corruptive acts, these defendants told Anyosa that he had

 selected the “right guy” and that his friend had picked the same person.

        41.    The corruption of Anyosa, the sole eyewitness to the crime, was withheld

 from prosecutors, the trial judge and Josiah Galloway and proximately caused plaintiff’s

 wrongful conviction.

        42.    Defendants purposely withheld Mr. Galloway’s true, exonerating

 appearance from the witnesses in order to secure plaintiff’s wrongful conviction.

        43.    Ignoring clear evidence of plaintiff’s innocence and Kenton Sherwood’s

 guilt, defendants falsely charged Mr. Galloway with attempted murder and related

 charges. He was remanded without bail.

        44.    Defendants conducted no investigation of plaintiff’s true and verifiable

 alibi and intentionally withheld key exculpatory information – including vital aspects

 of plaintiff’s appearance and their own misconduct – from the grand jury, and

 fraudulently described evidence of plaintiff’s guilt, resulting in plaintiff’s indictment on

 June 16, 2008.




                                             -8-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 9 of 25 PageID #: 354




        45.     On June 30, 2008, the criminal court issued an order requiring plaintiff

 to “stand in” a lineup procedure and prohibiting the alteration or removal of “any scalp

 or facial hair.”

        46.     On August 5, 2008, Mr. Galloway was brought to the precinct for a court-

 ordered line-up; his hair was plainly incompatible with the shaved head of the

 perpetrator:




        47.     Inside the precinct, defendants including Ross brandished a hair trimmer

 and, in defiance of the lineup order, demanded to shave plaintiff’s head so that he could

 artificially be made to appear to resemble the description.

        48.     When plaintiff refused, the lineup was cancelled and rescheduled for

 August 14, 2008.

        49.     On that date, pursuant to official policies, contrary to the plain language

 of the lineup order and in a calculated effort to frame plaintiff, defendants including

 Ross, D’Luginski and Dorsi concealed Mr. Galloway’s long hair under a hat and




                                             -9-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 10 of 25 PageID #: 355




 disguised his diminutive stature using a seated lineup with Mr. Galloway sitting on two

 phone books:




         50.   The fillers were older police officers.

         51.   Knowing that he was innocent and having purposefully deprived plaintiff

 of his distinguishing and exonerative characteristics and proceeding in the absence of

 even arguable probable cause, defendants including Ross, D’Luginski, Dorsi, Darienzo

 and Strange caused plaintiff to be falsely identified by the victim and witness.

 Defendants Ignore Plaintiff’s Alibi and the Actual Perpetrator

         52.   Plaintiff’s criminal defense attorney served an alibi notice on June 23,

 2008.

         53.   Plaintiff’s girlfriend, mother and cousin were all watching a movie with

 plaintiff at his house at the time of the shooting and could attest to his whereabouts.

         54.   Defendants, who knew plaintiff was innocent and were aware of his alibi,

 made no effort to investigate it or confirm its veracity.



                                            -10-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 11 of 25 PageID #: 356




        55.   Moreover, information identifying the true perpetrator, Kenton

 Sherwood, was, upon information and belief, presented to the defendants immediately

 after the crime but never investigated.

        56.   As a result of defendants’ failure to investigate or apprehend Mr.

 Sherwood, Sherwood was never brought to justice in connection with the Anyosa

 shooting and remained free to commit other serious violent crimes while Josiah

 Galloway sat in prison as an innocent man.

        57.   For example, in February 2013 Sherwood was at a party with his wife

 when they began to argue. Sherwood allegedly threw his wife to the ground, punched

 her in the face, stepped on her head, kicked her, threw her against a car, banged her

 head against the hood of the car and continued to kick her, causing her to sustain serious

 injuries.

 Deprived of a Fair Trial, Josiah Galloway is Wrongfully Convicted

        58.   Following hearings, the trial court, having been misled about key evidence

 including the purported Anyosa identifications, ruled all of the manufactured evidence

 admissible and permitted the State to advance improper arguments and capitalize on

 defendants’ unconstitutional conduct.




                                           -11-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 12 of 25 PageID #: 357




        59.     At trial, Robert Ogletree, the State’s first witness, explained that

 defendants had coerced him to sign a false statement inculpating plaintiff that had been

 prepared by police.

        60.     Defendants never disclosed their coercion of Ogletree.

        61.     Plaintiff, his girlfriend and his mother each took the stand and consistently

 testified to plaintiff’s true alibi defense.

        62.     Despite the concerted efforts of defendants, jurors remained convinced of

 plaintiff’s innocence.

        63.     Deliberations lasted several days in March 2009, with jurors repeatedly

 indicating deadlock in notes to the court. For example: “We are still Deadlocked. One

 juror has stated ‘we are going to be here til Christmas…I am not changing my mind.’

 Just wanted to update you.”

        64.     Instead of declaring a mistrial, the court administered an Allen charge,

 with the jury returning a verdict of conviction two hours later, along with a note: “As

 of 1:45 p.m. on March 9, 2009, we the jury have reached a verdict. May we meet with

 you (please) after the verdict is read?”

        65.     The court accepted the verdict but declined to meet with jurors, leaving

 the meaning of their final note a mystery.




                                                -12-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 13 of 25 PageID #: 358




       66.    Following his conviction, Mr. Galloway filed a motion to set aside the

 conviction. The motion was denied in all respects and, in November 2009, Mr.

 Galloway was sentenced to twenty-five years.

 Plaintiff’s Innocence Comes to Light and He is Exonerated

       67.    In early July 2018, after Mr. Galloway had been wrongfully incarcerated

 over a decade as a result of defendants’ misconduct, a woman contacted the Nassau

 County District Attorney’s office stating that she could no longer remain silent

 regarding plaintiff’s wrongful conviction.

       68.    The Chief of the Nassau County Conviction Integrity Unit (“CIU”),

 ADA Sheryl H. Anania, reinvestigated plaintiff’s conviction and declared him innocent.

       69.    In the course of the reinvestigation, ADA Anania spoke to the only

 eyewitness in the case, victim Jorge Anyosa.

       70.    The following are excerpts of Ms. Anania’s notes:




                                              -13-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 14 of 25 PageID #: 359




        71.    The CIU investigation confirmed that Kenton Sherwood was the actual

 perpetrator and uncovered the 2008 tip identifying Sherwood that defendants had failed

 to investigate.

        72.    On September 13, 2018, Mr. Galloway was brought to a courtroom where

 the CIU moved to vacate the conviction and dismiss the indictment pursuant to

 N.Y.C.P.L. § 440.10(1)(g).

        DEFENDANTS’ MALICE AND DELIBERATE INDIFFERENCE

        73.    As described above, defendants manufactured inculpatory evidence,

 withheld exculpatory evidence, corruptly influenced witnesses and concealed the

 misconduct that pervaded the investigation.

        74.    Defendants knew or should have known that they did not have probable

 cause to prosecute plaintiff because they deliberately used constitutionally impermissible

 practices to manufacture evidence against him that they knew to be false, and that was

                                           -14-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 15 of 25 PageID #: 360




 contradicted by withheld exculpatory evidence. There was no physical, circumstantial

 or credible testimonial evidence linking plaintiff to the crime and clear and convincing

 evidence of his innocence. Nevertheless, defendants caused plaintiff to be charged with

 and convicted of the shooting of Jorge Anyosa.

        75.    Defendants procured an indictment against plaintiff in bad faith and

 conspired to charge him with attempted murder and other crimes, also in bad faith.

        76.    Plaintiff is innocent and has maintained his innocence from the inception

 of the criminal prosecution against him.

                     PLAINTIFF’S INJURIES AND DAMAGES

        77.    Mr. Galloway suffered severe emotional and mental anguish and pain as a

 result of being punished for crimes he did not commit. He was denied effective

 treatment for his emotional injuries while incarcerated and continues to suffer mental

 anguish to this day. For example, plaintiff fears police contact and his everyday activities

 are limited and disrupted by the traumas he has suffered in this case.

        78.    Plaintiff was also denied the opportunity to pursue normal relationships

 with, and to enjoy the companionship of, family members and friends.

        79.    Plaintiff was denied gainful employment and income. His earning power

 and ability to support himself have been permanently hampered by the years of

 productive work experience his wrongful imprisonment denied him.


                                            -15-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 16 of 25 PageID #: 361




        80.    Plaintiff has been publicly shamed, disgraced, ridiculed, and humiliated,

 in the most extreme manner possible. He was a figure of outrage and disdain for events

 in which he had no part, including through the publication of defamatory news articles

 and press releases describing him as responsible for vicious Anyosa shooting. Nothing

 can undo the reputational damage he has sustained.

        81.    Plaintiff and his family incurred legal fees seeking to defend himself and

 prove his innocence.

        82.    Additionally, Mr. Galloway claims, inter alia, loss of liberty; loss of

 enjoyment of life; continuing pain and suffering, including post-incarceration

 psychological issues; post-incarceration mental health treatment costs; lost earnings

 while incarcerated; impaired earning capacity and limitations on future employment

 opportunities;    emotional     distress;   humiliation;    indignities;    embarrassment;

 degradation; loss of consortium; physical injuries and lack of access to health care while

 incarcerated; attorneys’ fees, and other pecuniary losses; and past pain and suffering; loss

 of family relationships; and loss of reputation.

                                 FIRST CLAIM
                           § 1983 Malicious Prosecution
     (against Horowitz, Cunningham, DeCaro, Darienzo, Lipson and D’Luginski)

        83.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.


                                             -16-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 17 of 25 PageID #: 362




       84.    Defendants, acting deliberately and with malice, initiated and took steps

 to continue the criminal prosecution of Mr. Galloway without probable cause or other

 legal justification by fabricating and coercing Robert Ogletree into falsely implicating

 plaintiff, orchestrating intentional misidentifications and pressuring and misleading

 Jorge Anyosa, using unconstitutional lineup procedures and failing to disclose key

 exculpatory Brady material and pre-trial evidence, including their own misconduct, in

 knowing disregard of Mr. Galloway’s constitutional rights.

       85.    There was not even arguable probable cause to arrest or prosecute Mr.

 Galloway, and no reasonable officer would have believed there was.

       86.    The failure to investigate plaintiff’s true and verifiable alibi or to identify

 the actual perpetrator from available information is further evidence of the lack of

 probable cause.

       87.    Defendants were obligated to, but did not, disclose Brady material.

       88.    Defendants corruptly influenced witnesses in support of the prosecution.

       89.    The prosecution ultimately terminated in Mr. Galloway’s favor when the

 District Attorney, explicitly acknowledging plaintiff’s innocence, moved to vacate the

 conviction and dismiss the indictment.

       90.    As a direct and proximate result of defendants’ misconduct, Mr. Galloway

 was wrongfully convicted and suffered the injuries and damages described above.


                                            -17-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 18 of 25 PageID #: 363




                                SECOND CLAIM
     § 1983 Fabrication of Evidence/Denial of Fair Trial and Brady Violations
                         (against all individual defendants)

        91.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

        92.    Defendants deliberately fabricated evidence by manufacturing a statement

 and forcing Mr. Ogletree to adopt it in written form and then misrepresenting to

 prosecutors, in conjunction with their own perjurious testimony, that the statements

 had originated with Mr. Ogletree.

        93.    The coercion of Ogletree and concealment of that misconduct violated

 plaintiff’s right to a fair trial and defendants’ Brady obligations.

        94.    Defendants intentionally orchestrated misidentifications of plaintiff by

 altering his appearance to make it seem as though he resembled the description of the

 perpetrator, including by using an outdated picture in photo arrays and disguising

 plaintiff’s hair and concealing his height in lineups.

        95.    Defendants also tampered with witness testimony in their effort to frame

 and falsely convict plaintiff.

        96.    Defendants pressured Jorge Anyosa to misidentify plaintiff as the

 perpetrator, telling him he had picked “the right guy” and that plaintiff had already

 been identified by another witness.


                                             -18-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 19 of 25 PageID #: 364




          97.    Based on defendants’ false assurances that Anyosa had picked the right guy

 and their manipulation of him, Anyosa misidentified plaintiff before the Grand Jury

 and at trial.

          98.    Such fabrication of evidence violated Mr. Galloway’s clearly established

 constitutional rights to a fair trial and not to be deprived of liberty without due process

 of law.

          99.    As a direct and proximate result of the individual defendants’ misconduct,

 Mr. Galloway was wrongfully convicted and suffered the injuries and damages described

 above.

                                      THIRD CLAIM
                                § 1983 Supervisory Liability
                         (against Dorsi and unidentified supervisors)

          100. Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

          101. The supervisory defendants, including Dorsi and unidentified others, were

 personally involved in both the deprivation of Mr. Galloway’s constitutional rights and

 in condoning the misconduct of their subordinates.

          102. The supervisors were reckless in their failure to supervise the subordinate

 defendants, and either knew or should have known that defendant officers were

 maliciously prosecuting Mr. Galloway, deliberately failing to investigate evidence


                                              -19-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 20 of 25 PageID #: 365




 pointing to other leads or suspects, fabricating and coercing identifications and

 inculpatory statements, suppressing exculpatory evidence, perjuring themselves as

 witnesses, and depriving Mr. Galloway of due process of law.

       103. The failure of the supervisory defendants to train, supervise and discipline

 the subordinate defendants amounted to gross negligence, deliberate indifference or

 intentional misconduct, which directly caused the injuries and damages set forth above.

                                FOURTH CLAIM
     False Imprisonment and Malicious Prosecution under New York State Law
      (against Nassau County and Village of Hempstead, by respondeat superior)

       104. Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

       105. Defendants, lacking probable cause, nonetheless intentionally, recklessly,

 and with malice, caused Mr. Galloway to be arrested, prosecuted, and convicted of

 attempted murder and related charges. Mr. Galloway was conscious of his confinement

 and did not consent to it.

       106. Defendants initiated and commenced the prosecution and took steps to

 ensure that it continued.

       107. Furthermore, the defendant officers intentionally withheld and

 misrepresented facts vitiating probable cause against Mr. Galloway, including, inter alia,




                                           -20-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 21 of 25 PageID #: 366




 that they had coerced Robert Ogletree and manipulated the identification process with

 respect to Jorge Anyosa.

        108. As Mr. Galloway has maintained from the outset and is now conceded, he

 is innocent of any wrongdoing and had no knowledge of or participation in the charged

 crimes.

        109. The prosecution finally terminated in Mr. Galloway’s favor when his

 conviction was vacated and the indictment against him dismissed.

        110. As a direct and proximate result of defendants’ actions, Mr. Galloway was

 wrongly arrested, prosecuted, convicted and imprisoned for over ten years, and suffered

 other grievous and continuing damages and injuries set forth above.

                                   FIFTH CLAIM
               Intentional or Negligent Infliction of Emotional Distress
       (against Nassau County and Village of Hempstead, by respondeat superior)

        111. Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

        112. The deliberate conduct of the defendants in coercing and fabricating false

 statements against Mr. Galloway and corruptly causing his false identification, their

 ensuing refusal to investigate the matter properly, and their cover-up of the truth,

 perpetuated in public statements constitutes the intentional infliction of emotional

 distress.


                                            -21-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 22 of 25 PageID #: 367




        113. In the alternative, defendants’ conduct in coercing and fabricating false

 statements against Mr. Galloway, corruptly causing his false identification and covering

 up the truth breached a duty of care owed to Mr. Galloway as a citizen and as a criminal

 suspect, which unreasonably endangered his physical safety and caused him to fear for

 his own safety, constituting the negligent infliction of emotional distress.

        114. Defendants’ conduct, falsely implicating Mr. Galloway in the Anyosa

 shooting and subjecting him to public stigma to this day notwithstanding the dismissal

 of charges against him, caused Mr. Galloway to suffer ongoing, unimaginable emotional

 distress and traumatic psychological sequelae.

                                     SIXTH CLAIM
                                   § 1983 Conspiracy
                            (against all individual defendants)

        115. Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

        116. The Nassau County and Hempstead defendants agreed to violate

 provisions of the state and federal constitution and cause the wrongful conviction of

 Josiah Galloway.

        117. The individual defendants took several overt acts in furtherance of their

 agreement, including manufacturing the statement of Robert Ogletree and coercing him

 to sign it, manipulating the identification process with respect to Jorge Anyosa and

                                            -22-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 23 of 25 PageID #: 368




 suppressing exculpatory evidence, tampering with witnesses, offering false documents

 and testimony and concealing the truth.

       118. This conspiracy resulted in a violation of plaintiff’s rights to due process

 and to be free from unlawful search and seizure. Mr. Galloway was wrongfully convicted

 and spent over a decade in prison as a consequence.

       119. Accordingly, defendants violated the Fourth, Fifth, Sixth and Fourteenth

 Amendments because they conspired to deprive Mr. Galloway of his rights.

       120. As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.

                                 SEVENTH CLAIM
                            Unlawful Pre-Trial Detention
                       In Violation of the 4th Amendment and
              Russo v. City of Bridgeport, 479 F.3d 196 (2d Cir. 2007)
                           (against all individual defendants)

       121. Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

       122. Defendants’ failure to disclose exculpatory material, including the

 coercion of Ogletree, the corruption of the Anyosa identifications and the 2008 tip

 regarding Kenton Sherwood, resulted in a pre-trial deprivation of plaintiff’s liberty in

 violation of the Fourth Amendment.

       123. As a direct and proximate result of this unlawful conduct, plaintiff

                                           -23-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 24 of 25 PageID #: 369




 sustained the damages hereinbefore alleged.

                                  EIGHTH CLAIM
                                 Failure to Intervene
                           (against all individual defendants)

       124. Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

       125. Those defendants that were present but did not actively participate in the

 aforementioned unlawful conduct observed such conduct, had an opportunity to

 prevent such conduct, had a duty to intervene and prevent such conduct and failed to

 intervene.

       126. As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.




                                           -24-
Case 2:19-cv-05026-AMD-JO Document 53 Filed 03/31/20 Page 25 of 25 PageID #: 370




                               PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully requests judgment against defendants as

 follows:

       (a) Compensatory damages against all defendants, jointly and severally;

       (b) Punitive damages against all defendants, jointly and severally;

       (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

       (d) Such other and further relief as this Court deems just and proper.

 Dated:      March 31, 2020
             New York, New York

                                         Elefterakis, Elefterakis & Panek


                                         ____________________________
                                         Gabriel P. Harvis
                                         Baree N. Fett
                                         80 Pine Street, 38th Floor
                                         New York, New York 10005
                                         (212) 532-1116
                                         gharvis@eeplaw.com

                                         Attorneys for plaintiff




                                          -25-
